CRAIG, President Judge,
dissenting.
These candidates for the office of council member, in a borough, should not forfeit their candidacy because of the vagueness of the language in the Ethics Act, 65 P.S. § 404(b)(2). Pennsylvania statutes and judicial decisions present no clear definition of the term “governing authority,” which the Act uses to designate with whom a candidate should file the local copy of the candidate’s Statement of Financial Interest.
In Pennsylvania municipalities, the concept of “governing body” is clear; that term refers to the body which enacts ordinances, and in boroughs that body is the borough council. By turning in their statements to a borough council member, these candidates acted reasonably, tending by their actions to identify a member of the governing body as representing the governing authority.
If the legislature had intended to specify the municipal headquarters building as the filing place, the legislature would have (and should have) said so.
The candidates obviously sought to comply with the Act, their action was timely, and the law in Pennsylvania does not favor the forfeiture of a candidacy because a borough official fails to carry out the official matter entrusted to him.
The sound decision of the trial judge should be affirmed, and the candidates should remain on the ballot for consideration by the voters.